Case 1:19-cr-00902-AT Document 23 Filed 06/08/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 6/8/2020
-against-
MIGUEL NIVAR, 19 Cr. 902 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

In light of the Defendant’s guilty plea entered on June 8, 2020, the evidentiary hearing on
Defendant’s motion to suppress physical evidence scheduled for June 18, 2020, is ADJOURNED
sine die. The Clerk of Court is directed to terminate the motion at ECF No. 11.

SO ORDERED.

Dated: June 8, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
